MEMORANDUM **
In No. 02-50464:
Ashot Manukyan raises a Blakely v. Washington, — U.S. -, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004) challenge to the sentence imposed following his guilty plea. We remand the sentence for reconsideration in light of United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).
REMANDED WITH INSTRUCTIONS.
In No. 02-50573:
Sousana Ounousian appeals her jury trial conviction and raises a Blakely challenge to her sentence.
*887The evidence of the kidnaping conspiracy was “inextricably intertwined” with the extortion conspiracy and thus was admissible. Evidence of the kidnaping enabled the government to offer a coherent and comprehensible story regarding the extortion. Accordingly, there was no abuse of discretion for the district judge to have admitted it.
We remand the sentence for reconsideration in light of United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).
CONVICTION AFFIRMED; REMANDED WITH INSTRUCTIONS.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Circuit Rule 36-3.